Citation Nr: 1008202	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-07 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for multiple skin 
conditions, including malignant melanoma, dysplastic nevi, 
sebaceous cysts, seborrheic keratosis and benign neoplasms 
(also claimed as chloracne), as due to exposure to 
herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 
1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a September 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

As support for his claim, the Veteran testified at a hearing 
at the RO in July 2009 before the undersigned Veterans Law 
Judge of the Board, also commonly referred to as a Travel 
Board hearing.  During the hearing the Veteran submitted 
additional supporting evidence and waived his right to have 
to RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 
(2009).  The Board also held the record open for 30 days 
following the hearing to allow him time to obtain and submit 
other supporting evidence, which he did in August 2009.

Because, however, the claim requires further development, the 
Board is remanding this case to the RO via the Appeals 
Management Center (AMC).


REMAND

Several skin disorders have been diagnosed, and the Veteran 
believes at least some, if not all, are attributable to his 
military service, and especially to exposure to herbicides - 
namely, the dioxin in Agent Orange, while in Vietnam.

Service connection may be granted if it is shown the Veteran 
has disability resulting from an injury sustained or a 
disease contracted in the line of duty, or for aggravation 
during service of a pre-existing condition beyond its 
natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§§ 3.303, 3.306.



To establish entitlement to service connection, there must 
be:  (1) a medical diagnosis of a current disability; (2) 
medical or, in some cases, lay evidence of 
in-service occurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus, i.e., link between an 
in-service injury or disease and the current disability.  
Hickson v. West, 12 Vet. App. 247, 252 (1999), citing Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 
(Fed. Cir. 1996).  

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era also will be presumed to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1); 
38 C.F.R. § 3.307(a)(6).  This presumption requires exposure 
to an herbicide agent and manifestation of the disease to a 
degree of 10 percent or more within the time period specified 
for each disease.  38 C.F.R. § 3.307(a)(6)(ii).  Furthermore, 
even if a Veteran does not have a disease listed at 38 C.F.R. 
§ 3.309(e), he or she is presumed to have been exposed to 
herbicides if he or she served in Vietnam between January 9, 
1962, and May 7, 1975, unless there is affirmative evidence 
to establish that the Veteran was not exposed to any such 
agent during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(iii).  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 
3.307(a)(6)(iii).

The following diseases are associated with herbicide exposure 
for purposes of this presumption:  chloracne or other 
acneform disease consistent with chloracne, type 2 diabetes 
(also known as type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma, 
non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
38 C.F.R. § 3.309(e).




However, even if a Veteran is found not entitled to a 
regulatory presumption of service connection, the claim still 
must be reviewed to determine whether service connection may 
be established on a direct basis.  Combee v. Brown, 34 F.3d 
1039 (Fed Cir. 1994).  See, too, McCartt v. West, 12 Vet. 
App. 164, 167 (1999) (indicating the principles set forth in 
Combee, which instead concerned exposure to radiation, are 
equally applicable in cases involving Agent Orange exposure 
to establish direct causation).

Here, the Veteran's service personnel records (SPRs), 
including his DD Form 214, conclusively show that he was 
stationed in the Republic of Vietnam during the Vietnam era.  
So it is presumed he was exposed to Agent Orange while there.  
But, even so, none of his several skin conditions that have 
been diagnosed are on the list of diseases presumptively 
associated with exposure to herbicides in Vietnam.  
38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e).  See also 
Brock v. Brown, 10 Vet. App. 155, 162 (1997).  VA has 
determined there is no positive association between exposure 
to herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of 
service connection is warranted.  See Notice, 68 Fed. Reg. 
27630-27641 (2003).  Hence, the only possible way the Veteran 
may establish his entitlement to service connection is by 
showing one of these conditions that has been diagnosed is 
directly related to his presumed exposure to Agent Orange in 
service.  

Concerning this, according to applicable regulation, VA must 
provide the Veteran a medical examination for a medical nexus 
opinion when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

Here, there is no disputing the Veteran meets the first and 
perhaps most fundamental requirement of his claim, which is 
proof he has a skin disorder.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  In the absence this proof, there 
could be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992) (indicating service connection presupposes a 
current diagnosis of the condition claimed).  His post-
service VA treatment records, private treatment records, 
and Social Security Administration (SSA) records show 
diagnoses of various skin disorders - including 
hyperkeratosis, lesions, and melanoma.  Some of these 
records, particularly the records from the SSA, also suggest 
that at least some of these conditions may be residuals of 
exposure to Agent Orange in Vietnam, but additional medical 
comment is needed to assist in making this important 
determination.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  This is 
especially true since the Veteran's service treatment records 
(STRs) show he received treatment for verruca vulgaris 
(multiple warts) on his hands in August 1968.  He also later 
received treatment for condyloma acuminatum (genital warts) 
in April 1970, although he had no complaints of a skin 
disorder of any sort during his separation examination and 
none was noted during the objective clinical portion of that 
evaluation.



Accordingly, the claim is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for a VA compensation 
examination to determine the nature and etiology of 
his various skin conditions.  He is hereby advised 
that failure to report for this scheduled 
VA examination, without good cause, may have 
adverse consequences on this pending claim.  The 
examination should include any diagnostic testing 
or evaluation deemed necessary.  The claims file, 
including a complete copy of this remand, must be 
made available for review of the Veteran's 
pertinent medical and other history.  
    
Based on physical examination and comprehensive 
review of the claims file, the examiner is asked to 
indicate whether it is at least as likely as not 
(50 percent or greater probability) that any 
current skin condition - whatever the specific 
diagnoses - initially manifested during the 
Veteran's military service or is otherwise 
attributable to his service, including especially 
to his presumed exposure to Agent Orange or other 
herbicides in Vietnam during the Vietnam era.
    
The term "at least as likely as not" does not mean 
merely within the realm of medical possibility, 
rather that the weight of medical evidence both for 
and against a conclusion such as causation is so 
evenly divided that it is as medically sound to 
find in favor of that conclusion as it is to find 
against it.  
    
The examiner must discuss the rationale of the 
opinion, whether favorable or unfavorable, based on 
the findings on examination and information 
obtained from review of the record.
    


2.  Then readjudicate the claim in light of the 
additional evidence.  If the claim is not granted 
to the Veteran's satisfaction, send him a 
supplemental statement of the case (SSOC) and give 
him an opportunity to respond to it before 
returning the file to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

